Supreme Court of Florida
                                  ____________

                                  No. SC16-155
                                  ____________


         IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
                          PROCEDURE.

                               [September 1, 2016]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Civil Procedure. We have jurisdiction. See art. V, § 2(a), Fla.

Const.

      The Civil Procedure Rules Committee (Committee) has filed its regular-

cycle report of proposed rule and form amendments. See Fla. R. Jud. Admin.

2.140(b). The Committee proposes amending existing rules 1.020 (Privacy and

Court Records); 1.071 (Constitutional Challenge to State Statute or County or

Municipal Charter, Ordinance, or Franchise; Notice by Party); 1.100 (Pleadings

and Motions); 1.130 (Attaching Copy of Cause of Action and Exhibits); 1.140

(Defenses); 1.170 (Counterclaims and Crossclaims); 1.200 (Pretrial Procedure);

1.310 (Depositions Upon Oral Examination); 1.320 (Depositions Upon Written
Questions); 1.340 (Interrogatories to Parties); 1.410 (Subpoena); 1.431 (Trial

Jury); 1.500 (Defaults and Final Judgments Thereon); 1.510 (Summary Judgment);

1.625 (Proceedings Against Surety on Judicial Bonds); 1.630 (Extraordinary

Remedies); and 1.900 (Forms). The Committee also proposes the addition of new

rule 1.545 (Final Disposition Form).

      In addition, the Committee proposes amending existing forms 1.910

(Subpoena for Trial); 1.911 (Subpoena Duces Tecum for Trial); 1.912 (Subpoena

for Deposition); 1.913 (Subpoena Duces Tecum for Deposition); 1.918 (Lis

Pendens); 1.921 (Notice of Production from Nonparty); 1.922 (Subpoena Duces

Tecum Without Deposition); 1.975 (Notice of Compliance When Constitutional

Challenge is Brought); 1.980 (Default); and 1.997 (Civil Cover Sheet).

      Consistent with Florida Rule of Judicial Administration 2.140(b)(2), the

Committee published its proposals for comment prior to filing them with the Court.

The Committee received a comment on its proposed amendments to rules

1.100(c)(1) and 1.140(a). Upon consideration of the comment, the Committee did

not alter its proposals. After submission to the Court, we republished the

Committee’s proposals for comment. No comments were received.

      Having considered the Committee’s report and the comment filed with the

Committee, we adopt these straightforward amendments to the Florida Rules of

Civil Procedure as proposed by the Committee. Notable changes to the rules are

                                         2
discussed below.

      Rule 1.100(c) (Pleadings and Motions; Caption) is amended to require that

all parties to an action be named in the caption. Rule 1.100 is also amended to

place the civil cover sheet filing requirement, currently contained in subdivision

(c)(2), in its own separate subdivision and to delete the final disposition form filing

requirement contained in subdivision (c)(3). The final disposition form filing

requirement is now contained in new rule 1.545 (Final Disposition Form). Rule

1.140 (Defenses) is amended to require that the ten-day period to file responsive

pleadings under subdivisions (a)(3) and (a)(4) begins when an order is filed by the

court instead of when notice of the court’s actions is received. The amendments to

rule 1.320 (Depositions Upon Written Questions) incorporate language from rule

1.330(d)(3)(C) (Use of Depositions in Court Proceedings; Effect of Errors and

Irregularities) regarding objections to the form of written questions and from rule

1.310(b)(4) (Depositions Upon Oral Examination; Notice; Method of Taking;

Production at Deposition) regarding the videotaping of depositions. Lastly, rule

1.431 (Trial Jury) is amended to permit the impaneling of more than two alternate

jurors under subdivision (g)(1), and the time period to file a motion to interview

jurors under subdivision (h) is extended from ten days to fifteen days.

      Accordingly, the Florida Rules of Civil Procedure are hereby amended as set

forth in the appendix to this opinion. New language is underscored; deleted

                                           3
language is struck through. The committee notes are offered as an explanation

only and are not adopted as an official part of the rules. The amendments shall

become effective January 1, 2017, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Roger James Haughey, II, Chair, Civil Procedure Rules Committee, Sivyer Barlow
& Watson, Tampa, Florida; Judge Jacqueline Hogan Scola, Past Chair, Civil
Procedure Rules Committee, Miami, Florida; and John F. Harkness, Jr., Executive
Director, James M. Barclay, Bar Staff Liaison, and Gregory Allan Zhelesnik, Bar
Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                         4
                                     Appendix

RULE 1.020.        PRIVACY AND COURT RECORDS

      Every pleading or other paperdocument filed with the court shallmust
comply with Florida Rules of Judicial Administration 2.420, Public Access to and
Protection of Judicial Branch Records and 2.425, Minimization of the Filing of
Sensitive Information.



RULE 1.071.        CONSTITUTIONAL CHALLENGE TO STATE
                   STATUTE OR COUNTY OR MUNICIPAL CHARTER,
                   ORDINANCE, OR FRANCHISE; NOTICE BY PARTY

      A party that files a pleading, written motion, or other paperdocument
drawing into question the constitutionality of a state statute or a county or
municipal charter, ordinance, or franchise must promptly

       (a) file a notice of constitutional question stating the question and
identifying the paperdocument that raises it; and

       (b) serve the notice and the pleading, written motion, or other
paperdocument drawing into question the constitutionality of a state statute or a
county or municipal charter, ordinance, or franchise on the Attorney General or the
state attorney of the judicial circuit in which the action is pending, by either
certified or registered mail.

       Service of the notice and pleading, written motion, or other paperdocument
does not require joinder of the Attorney General or the state attorney as a party to
the action.

                                 Committee Notes

                                  [NO CHANGE]

RULE 1.100.        PLEADINGS AND MOTIONS

       (a) Pleadings. There shallmust be a complaint or, when so designated by
a statute or rule, a petition, and an answer to it; an answer to a counterclaim
denominated as such; an answer to a crossclaim if the answer contains a

                                          5
crossclaim; a third-party complaint if a person who was not an original party is
summoned as a third-party defendant; and a third-party answer if a third-party
complaint is served. If an answer or third-party answer contains an affirmative
defense and the opposing party seeks to avoid it, the opposing party shallmust file
a reply containing the avoidance. No other pleadings shallwill be allowed.

       (b) Motions. An application to the court for an order shallmust be by
motion which shallmust be made in writing unless made during a hearing or trial,
shallmust state with particularity the grounds thereforfor it, and shallmust set forth
the relief or order sought. The requirement of writing is fulfilled if the motion is
stated in a written notice of the hearing of the motion. All notices of hearing
shallmust specify each motion or other matter to be heard.

      (c)    Caption.

             (1) Every pleading, motion, order, judgment, or other paper shall
must have a caption containing the name of all of the parties, the name of the court,
the file number, and a designation identifying the party filing it.

              (2) Every motion, order, judgment, or other document must have a
caption containing the name of the court, the case numberexcept for in rem
proceedings, including forfeiture proceedings, the name of the first party on each
side with an appropriate indication of other parties, and a designation identifying
the party filing it and its nature or the nature of the order, as the case may be.

              (3) In any in rem proceeding, every pleading, motion, order,
judgment, or other paperdocument shallmust have a caption containing the name of
the court, the filecase number, the style “In re” (followed by the name or general
description of the property), and a designation of the person or entity filing it and
its nature or the nature of the order, as the case may be.

              (4) In an in rem forfeiture proceeding, the style shallmust be “In re
forfeiture of” (followed by the name or general description of the property).

             (5) All papersdocuments filed in the action shallmust be styled in
such a manner as to indicate clearly the subject matter of the paperdocument and
the party requesting or obtaining relief.

       (d) Civil Cover Sheet. (2) A civil cover sheet (form 1.997) shallmust
be completed and filed with the clerk at the time an initial complaint or petition is
filed by the party initiating the action. If the cover sheet is not filed, the clerk
                                          6
shallmust accept the complaint or petition for filing; but all proceedings in the
action shallmust be abated until a properly executed cover sheet is completed and
filed. The clerk shallmust complete the civil cover sheet for a party appearing pro
se.

              (3) A final disposition form (form 1.998) shall be filed with the
clerk by the prevailing party at the time of the filing of the order or judgment
which disposes of the action. If the action is settled without a court order or
judgment being entered, or dismissed by the parties, the plaintiff or petitioner
immediately shall file a final disposition form (form 1.998) with the clerk. The
clerk shall complete the final disposition form for a party appearing pro se, or
when the action is dismissed by court order for lack of prosecution pursuant to rule
1.420(e).

     (de) Motion in Lieu of Scire Facias. Any relief available by scire facias
may be granted on motion after notice without the issuance of a writ of scire facias.

                                 Committee Notes

      1971 - 2010 Amendments [NO CHANGE]

       2016 Amendment. Subdivision (c) is amended to address the naming of
parties in pleadings and amended pleadings similarly to Federal Rule of Civil
Procedure 10(a). Subdivision (c)(2) on Civil Cover Sheets is moved to subdivision
(d), and subdivision (c)(3) on Final Disposition Forms is moved to new rule 1.545.

RULE 1.130.        ATTACHING COPY OF CAUSE OF ACTION AND
                   EXHIBITS

       (a) Instruments Attached. All bonds, notes, bills of exchange, contracts,
accounts, or documents upon which action may be brought or defense made, or a
copy thereof or a copy of the portions thereof material to the pleadings, shallmust
be incorporated in or attached to the pleading. No papersdocuments shall be
unnecessarily annexed as exhibits. The pleadings shallmust contain no unnecessary
recitals of deeds, documents, contracts, or other instruments.

       (b) Part for All Purposes. Any exhibit attached to a pleading shallmust
be considered a part thereof for all purposes. Statements in a pleading may be
adopted by reference in a different part of the same pleading, in another pleading,
or in any motion.

                                         7
RULE 1.140.         DEFENSES

      (a)    When Presented.

             (1) Unless a different time is prescribed in a statute of Florida, a
defendant shallmust serve an answer within 20 days after service of original
process and the initial pleading on the defendant, or not later than the date fixed in
a notice by publication. A party served with a pleading stating a crossclaim against
that party shallmust serve an answer to it within 20 days after service on that party.
The plaintiff shallmust serve an answer to a counterclaim within 20 days after
service of the counterclaim. If a reply is required, the reply shallmust be served
within 20 days after service of the answer.

                     (2)(A)Except when sued pursuant to section 768.28, Florida
Statutes, the state of Florida, an agency of the state, or an officer or employee of
the state sued in an official capacity shallmust serve an answer to the complaint or
crossclaim, or a reply to a counterclaim, within 40 days after service.

                    (B) When sued pursuant to section 768.28, Florida Statutes,
the Department of Financial Services or the defendant state agency shall havehas
30 days from the date of service within which to serve an answer to the complaint
or crossclaim or a reply to a counterclaim.

               (3) The service of a motion under this rule, except a motion for
judgment on the pleadings or a motion to strike under subdivision (f), alters these
periods of time so that if the court denies the motion or postpones its disposition
until the trial on the merits, the responsive pleadings shallmust be served within 10
days after notice of the court’s actionthe filing of the court’s order or, if the court
grants a motion for a more definite statement, the responsive pleadings shallmust
be served within 10 days after service of the more definite statement unless a
different time is fixed by the court in either case.

              (4) If the court permits or requires an amended or responsive
pleading or a more definite statement, the pleading or statement shallmust be
served within 10 days after notice of the court’s actionthe filing of the court’s order
unless a different time is fixed by the court. Responses to the pleadings or
statements shallmust be served within 10 days of service of the pleadings or
statements.

                                           8
        (b) How Presented. Every defense in law or fact to a claim for relief in a
pleading shallmust be asserted in the responsive pleading, if one is required, but
the following defenses may be made by motion at the option of the pleader: (1)
lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person,
(3) improper venue, (4) insufficiency of process, (5) insufficiency of service of
process, (6) failure to state a cause of action, and (7) failure to join indispensable
parties. A motion making any of these defenses shallmust be made before pleading
if a further pleading is permitted. The grounds on which any of the enumerated
defenses are based and the substantial matters of law intended to be argued
shallmust be stated specifically and with particularity in the responsive pleading or
motion. Any ground not stated shallmust be deemed to be waived except any
ground showing that the court lacks jurisdiction of the subject matter may be made
at any time. No defense or objection is waived by being joined with other defenses
or objections in a responsive pleading or motion. If a pleading sets forth a claim for
relief to which the adverse party is not required to serve a responsive pleading, the
adverse party may assert any defense in law or fact to that claim for relief at the
trial, except that the objection of failure to state a legal defense in an answer or
reply shallmust be asserted by motion to strike the defense within 20 days after
service of the answer or reply.

      (c)    [NO CHANGE]

       (d) Preliminary Hearings. The defenses 1 to 7 in subdivision (b) of this
rule, whether made in a pleading or by motion, and the motion for judgment in
subdivision (c) of this rule shallmust be heard and determined before trial on
application of any party unless the court orders that the hearing and determination
shallmust be deferred until the trial.

       (e) Motion for More Definite Statement. If a pleading to which a
responsive pleading is permitted is so vague or ambiguous that a party cannot
reasonably be required to frame a responsive pleading, that party may move for a
more definite statement before interposing a responsive pleading. The motion
shallmust point out the defects complained of and the details desired. If the motion
is granted and the order of the court is not obeyed within 10 days after noticethe
filing of the order or such other time as the court may fix, the court may strike the
pleading to which the motion was directed or make such order as it deems just.

      (f) – (h)     [NO CHANGE]

                                  Committee Notes

                                          9
                                   [NO CHANGE]



RULE 1.170.         COUNTERCLAIMS AND CROSSCLAIMS

        (a) Compulsory Counterclaims. A pleading shallmust state as a
counterclaim any claim which at the time of serving the pleading the pleader has
against any opposing party, provided it arises out of the transaction or occurrence
that is the subject matter of the opposing party’s claim and does not require for its
adjudication the presence of third parties over whom the court cannot acquire
jurisdiction. But the pleader need not state a claim if (1) at the time the action was
commenced the claim was the subject of another pending action, or (2) the
opposing party brought suit upon that party’s claim by attachment or other process
by which the court did not acquire jurisdiction to render a personal judgment on
the claim and the pleader is not stating a counterclaim under this rule.

      (b) – (f)     [NO CHANGE]

        (g) Crossclaim against Co-Party. A pleading may state as a crossclaim
any claim by one party against a co-party arising out of the transaction or
occurrence that is the subject matter of either the original action or a counterclaim
therein, or relating to any property that is the subject matter of the original action.
The crossclaim may include a claim that the party against whom it is asserted is or
may be liable to the crossclaimant for all or part of a claim asserted in the action
against the crossclaimant. Service of a crossclaim on a party who has appeared in
the action shallmust be made pursuant to rule 1.080. Service of a crossclaim
against a party who has not appeared in the action shallmust be made in the manner
provided for service of summons.

       (h) Additional Parties May Be Brought In. When the presence of
parties other than those to the original action is required to grant complete relief in
the determination of a counterclaim or crossclaim, they shallmust be named in the
counterclaim or crossclaim and be served with process and shallmust be parties to
the action thereafter if jurisdiction of them can be obtained and their joinder will
not deprive the court of jurisdiction of the action. Rules 1.250(b) and (c) apply to
parties brought in under this subdivision.

      (i)    [NO CHANGE]


                                          10
       (j)    Demand Exceeding Jurisdiction; Transfer of Action. If the demand
of any counterclaim or crossclaim exceeds the jurisdiction of the court in which the
action is pending, the action shallmust be transferred forthwithimmediately to the
court of the same county having jurisdiction of the demand in the counterclaim or
crossclaim with only such alterations in the pleadings as are essential. The court
shallmust order the transfer of the action and the transmittal of all
papersdocuments in it to the proper court if the party asserting the demand
exceeding the jurisdiction deposits with the court having jurisdiction a sum
sufficient to pay the clerk’s service charge in the court to which the action is
transferred at the time of filing the counterclaim or crossclaim. Thereupon the
original papersdocuments and deposit shallmust be transmitted and filed with a
certified copy of the order. The court to which the action is transferred shall have
full power and jurisdiction over the demands of all parties. Failure to make the
service charge deposit at the time the counterclaim or crossclaim is filed, or within
such further time as the court may allow, shallwill reduce a claim for damages to
an amount within the jurisdiction of the court where the action is pending and
waive the claim in other cases.

                                 Committee Notes

                                  [NO CHANGE]




RULE 1.200.        PRETRIAL PROCEDURE

      (a) Case Management Conference. At any time after responsive
pleadings or motions are due, the court may order, or a party by serving a notice
may convene, a case management conference. The matter to be considered
shallmust be specified in the order or notice setting the conference. At such a
conference the court may:

            (1) schedule or reschedule the service of motions, pleadings, and
other papersdocuments;

             (2)   set or reset the time of trials, subject to rule 1.440(c);

             (3) coordinate the progress of the action if the complex litigation
factors contained in rule 1.201(a)(2)(A)–(a)(2)(H) are present;
                                          11
             (4)    limit, schedule, order, or expedite discovery;

              (5)    consider the possibility of obtaining admissions of fact and
voluntary exchange of documents and electronically stored information, and
stipulations regarding authenticity of documents and electronically stored
information;

             (6) consider the need for advance rulings from the court on the
admissibility of documents and electronically stored information;

              (7) discuss as to electronically stored information, the possibility of
agreements from the parties regarding the extent to which such evidence should be
preserved, the form in which such evidence should be produced, and whether
discovery of such information should be conducted in phases or limited to
particular individuals, time periods, or sources;

            (8) schedule disclosure of expert witnesses and the discovery of
facts known and opinions held by such experts;

             (9)    schedule or hear motions in limine;

             (10) pursue the possibilities of settlement;

             (11) require filing of preliminary stipulations if issues can be
narrowed;

             (12) consider referring issues to a magistrate for findings of fact; and

              (13) schedule other conferences or determine other matters that may
aid in the disposition of the action.

      (b)    [NO CHANGE]

       (c) Notice. Reasonable notice shallmust be given for a case management
conference, and 20 days’ notice shallmust be given for a pretrial conference. On
failure of a party to attend a conference, the court may dismiss the action, strike the
pleadings, limit proof or witnesses, or take any other appropriate action. Any
documents that the court requires for any conference shallmust be specified in the
order. Orders setting pretrial conferences shallmust be uniform throughout the
territorial jurisdiction of the court.


                                          12
      (d) Pretrial Order. The court shallmust make an order reciting the action
taken at a conference and any stipulations made. The order shall controls the
subsequent course of the action unless modified to prevent injustice.

                                 Committee Notes

                                  [NO CHANGE]



                                Court Commentary

                                  [NO CHANGE]



RULE 1.310.        DEPOSITIONS UPON ORAL EXAMINATION

       (a) When Depositions May Be Taken. After commencement of the
action any party may take the testimony of any person, including a party, by
deposition upon oral examination. Leave of court, granted with or without notice,
must be obtained only if the plaintiff seeks to take a deposition within 30 days after
service of the process and initial pleading upon any defendant, except that leave is
not required (1) if a defendant has served a notice of taking deposition or otherwise
sought discovery, or (2) if special notice is given as provided in subdivision (b)(2)
of this rule. The attendance of witnesses may be compelled by subpoena as
provided in rule 1.410. The deposition of a person confined in prison may be taken
only by leave of court on such terms as the court prescribes.

      (b)    Notice; Method of Taking; Production at Deposition.

             (1) A party desiring to take the deposition of any person upon oral
examination shallmust give reasonable notice in writing to every other party to the
action. The notice shallmust state the time and place for taking the deposition and
the name and address of each person to be examined, if known, and, if the name is
not known, a general description sufficient to identify the person or the particular
class or group to which the person belongs. If a subpoena duces tecum is to be
served on the person to be examined, the designation of the materials to be
produced under the subpoena shallmust be attached to or included in the notice.



                                         13
               (2) Leave of court is not required for the taking of a deposition by
plaintiff if the notice states that the person to be examined is about to go out of the
state and will be unavailable for examination unless a deposition is taken before
expiration of the 30-day period under subdivision (a). If a party shows that when
served with notice under this subdivision that party was unable through the
exercise of diligence to obtain counsel to represent the party at the taking of the
deposition, the deposition may not be used against that party.

             (3) For cause shown the court may enlarge or shorten the time for
taking the deposition.

              (4) Any deposition may be recorded by videotape without leave of
the court or stipulation of the parties, provided the deposition is taken in
accordance with this subdivision.

                    (A) Notice. A party intending to videotape a deposition
shallmust state in the notice that the deposition is to be videotaped and shallmust
give the name and address of the operator. Any subpoena served on the person to
be examined shallmust state the method or methods for recording the testimony.

                  (B) Stenographer. Videotaped depositions shallmust also be
recorded stenographically, unless all parties agree otherwise.

                      (C) Procedure. At the beginning of the deposition, the
officer before whom it is taken shallmust, on camera: (i) identify the style of the
action, (ii) state the date, and (iii) swear the witness.

                    (D) Custody of Tape and Copies. The attorney for the party
requesting the videotaping of the deposition shallmust take custody of and be
responsible for the safeguarding of the videotape, shallmust permit the viewing of
it by the opposing party, and, if requested, shallmust provide a copy of the
videotape at the expense of the party requesting the copy.

                   (E) Cost of Videotaped Depositions. The party requesting
the videotaping shallmust bear the initial cost of videotaping.

             (5) The notice to a party deponent may be accompanied by a
request made in compliance with rule 1.350 for the production of documents and
tangible things at the taking of the deposition. The procedure of rule 1.350 shall
applyapplies to the request. Rule 1.351 provides the exclusive procedure for

                                          14
obtaining documents or things by subpoena from nonparties without deposing the
custodian or other person in possession of the documents.

              (6) In the notice a party may name as the deponent a public or
private corporation, a partnership or association, or a governmental agency, and
designate with reasonable particularity the matters on which examination is
requested. The organization so named shallmust designate one or more officers,
directors, or managing agents, or other persons who consent to do so, to testify on
its behalf and may state the matters on which each person designated will testify.
The persons so designated shallmust testify about matters known or reasonably
available to the organization. This subdivision does not preclude taking a
deposition by any other procedure authorized in these rules.

              (7) On motion the court may order that the testimony at a
deposition be taken by telephone. The order may prescribe the manner in which the
deposition will be taken. A party may also arrange for a stenographic transcription
at that party’s own initial expense.

             (8) Any minor subpoenaed for testimony shall havehas the right to
be accompanied by a parent or guardian at all times during the taking of testimony
notwithstanding the invocation of the rule of sequestration of section 90.616,
Florida Statutes, except upon a showing that the presence of a parent or guardian is
likely to have a material, negative impact on the credibility or accuracy of the
minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

       (c) Examination and Cross-Examination; Record of Examination;
Oath; Objections. Examination and cross-examination of witnesses may proceed
as permitted at the trial. The officer before whom the deposition is to be taken
shallmust put the witness on oath and shallmust personally, or by someone acting
under the officer’s direction and in the officer’s presence, record the testimony of
the witness, except that when a deposition is being taken by telephone, the witness
shallmust be sworn by a person present with the witness who is qualified to
administer an oath in that location. The testimony shallmust be taken
stenographically or recorded by any other means ordered in accordance with
subdivision (b)(4) of this rule. If requested by one of the parties, the testimony
shallmust be transcribed at the initial cost of the requesting party and prompt notice
of the request shallmust be given to all other parties. All objections made at time of
the examination to the qualifications of the officer taking the deposition, the
manner of taking it, the evidence presented, or the conduct of any party, and any

                                         15
other objection to the proceedings shallmust be noted by the officer upon the
deposition. Any objection during a deposition shallmust be stated concisely and in
a nonargumentative and nonsuggestive manner. A party may instruct a deponent
not to answer only when necessary to preserve a privilege, to enforce a limitation
on evidence directed by the court, or to present a motion under subdivision (d).
Otherwise, evidence objected to shallmust be taken subject to the objections.
Instead of participating in the oral examination, parties may serve written questions
in a sealed envelope on the party taking the deposition and that party shallmust
transmit them to the officer, who shallmust propound them to the witness and
record the answers verbatim.

       (d) Motion to Terminate or Limit Examination. At any time during the
taking of the deposition, on motion of a party or of the deponent and upon a
showing that the examination is being conducted in bad faith or in such manner as
unreasonably to annoy, embarrass, or oppress the deponent or party, or that
objection and instruction to a deponent not to answer are being made in violation
of rule 1.310(c), the court in which the action is pending or the circuit court where
the deposition is being taken may order the officer conducting the examination to
cease forthwithimmediately from taking the deposition or may limit the scope and
manner of the taking of the deposition under rule 1.280(c). If the order terminates
the examination, it shall be resumed thereafter only upon the order of the court in
which the action is pending. Upon demand of any party or the deponent, the taking
of the deposition shallmust be suspended for the time necessary to make a motion
for an order. The provisions of rule 1.380(a) apply to the award of expenses
incurred in relation to the motion.

       (e) Witness Review. If the testimony is transcribed, the transcript
shallmust be furnished to the witness for examination and shallmust be read to or
by the witness unless the examination and reading are waived by the witness and
by the parties. Any changes in form or substance that the witness wants to make
shallmust be listed in writing by the officer with a statement of the reasons given
by the witness for making the changes. The changes shallmust be attached to the
transcript. It shallmust then be signed by the witness unless the parties waived the
signing or the witness is ill, cannot be found, or refuses to sign. If the transcript is
not signed by the witness within a reasonable time after it is furnished to the
witness, the officer shallmust sign the transcript and state on the transcript the
waiver, illness, absence of the witness, or refusal to sign with any reasons given
therefor. The deposition may then be used as fully as though signed unless the
court holds that the reasons given for the refusal to sign require rejection of the
deposition wholly or partly, on motion under rule 1.330(d)(4).

                                           16
      (f)    Filing; Exhibits.

              (1) If the deposition is transcribed, the officer shallmust certify on
each copy of the deposition that the witness was duly sworn by the officer and that
the deposition is a true record of the testimony given by the witness. Documents
and things produced for inspection during the examination of the witness shallmust
be marked for identification and annexed to and returned with the deposition upon
the request of a party, and may be inspected and copied by any party, except that
the person producing the materials may substitute copies to be marked for
identification if that person affords to all parties fair opportunity to verify the
copies by comparison with the originals. If the person producing the materials
requests their return, the officer shallmust mark them, give each party an
opportunity to inspect and copy them, and return them to the person producing
them and the materials may then be used in the same manner as if annexed to and
returned with the deposition.

             (2) Upon payment of reasonable charges therefor the officer
shallmust furnish a copy of the deposition to any party or to the deponent.

            (3)     A copy of a deposition may be filed only under the following
circumstances:

                     (A) It may be filed in compliance with Florida Rule of
Judicial Administration 2.425 and rule 1.280(fg) by a party or the witness when the
contents of the deposition must be considered by the court on any matter pending
before the court. Prompt notice of the filing of the deposition shallmust be given to
all parties unless notice is waived. A party filing the deposition shallmust furnish a
copy of the deposition or the part being filed to other parties unless the party
already has a copy.

                    (B) If the court determines that a deposition previously taken
is necessary for the decision of a matter pending before the court, the court may
order that a copy be filed by any party at the initial cost of the party, and the filing
party shallmust comply with rules 2.425 and 1.280(fg).

       (g) Obtaining Copies. A party or witness who does not have a copy of
the deposition may obtain it from the officer taking the deposition unless the court
orders otherwise. If the deposition is obtained from a person other than the officer,
the reasonable cost of reproducing the copies shallmust be paid to the person by
the requesting party or witness.

                                           17
      (h)    Failure to Attend or to Serve Subpoena; Expenses.

              (1) If the party giving the notice of the taking of a deposition fails
to attend and proceed therewith and another party attends in person or by attorney
pursuant to the notice, the court may order the party giving the notice to pay to the
other party the reasonable expenses incurred by the other party and the other
party’s attorney in attending, including reasonable attorneys’ fees.

              (2) If the party giving the notice of the taking of a deposition of a
witness fails to serve a subpoena upon the witness and the witness because of the
failure does not attend and if another party attends in person or by attorney because
that other party expects the deposition of that witness to be taken, the court may
order the party giving the notice to pay to the other party the reasonable expenses
incurred by that other party and that other party’s attorney in attending, including
reasonable attorneys’ fees.

                                Court Commentary

                                  [NO CHANGE]

                                 Committee Notes

                                  [NO CHANGE]




RULE 1.320.        DEPOSITIONS UPON WRITTEN QUESTIONS

       (a) Serving Questions; Notice. After commencement of the action any
party may take the testimony of any person, including a party, by deposition upon
written questions. The attendance of witnesses may be compelled by the use of
subpoena as provided in rule 1.410. The deposition of a person confined in prison
may be taken only by leave of court on such terms as the court prescribes. A party
desiring to take a deposition upon written questions shallmust serve them with a
notice stating (1) the name and address of the person who is to answer them, if
known, and, if the name is not known, a general description sufficient to identify
the person or the particular class or group to which that person belongs, and (2) the
name or descriptive title and address of the officer before whom the deposition is
to be taken. A deposition upon written questions may be taken of a public or

                                         18
private corporation, a partnership or association, or a governmental agency in
accordance with rule 1.310(b)(6). Within 30 days after the notice and written
questions are served, a party may serve cross questions upon all other parties.
Within 10 days after being served with cross questions, a party may serve redirect
questions upon all other parties. Within 10 days after being served with redirect
questions, a party may serve recross questions upon all other parties.
Notwithstanding any contrary provision of rule 1.310(c), objections to the form of
written questions are waived unless served in writing on the party propounding
them within the time allowed for serving the succeeding cross or other questions
and within 10 days after service of the last questions authorized. The court may for
cause shown enlarge or shorten the time.

       (b) Officer to Take Responses and Prepare Record. A copy of the
notice and copies of all questions served shallmust be delivered by the party taking
the depositions to the officer designated in the notice, who shallmust proceed
promptly to take the testimony of the witness in the manner provided by rules
1.310(c), (e), and (f) in response to the questions and to prepare the deposition,
attaching the copy of the notice and the questions received by the officer. The
questions shallmust not be filed separately from the deposition unless a party seeks
to have the court consider the questions before the questions are submitted to the
witness. Any deposition may be recorded by videotape without leave of the court
or stipulation of the parties, provided the deposition is taken in accordance with
rule 1.310(b)(4).

                                  Committee Notes

                                   [NO CHANGE]

RULE 1.340.         INTERROGATORIES TO PARTIES

       (a) Procedure for Use. Without leave of court, any party may serve upon
any other party written interrogatories to be answered (1) by the party to whom the
interrogatories are directed, or (2) if that party is a public or private corporation or
partnership or association or governmental agency, by any officer or agent, who
shallmust furnish the information available to that party. Interrogatories may be
served on the plaintiff after commencement of the action and on any other party
with or after service of the process and initial pleading upon that party. The
interrogatories shallmust not exceed 30, including all subparts, unless the court
permits a larger number on motion and notice and for good cause. If the supreme
court has approved a form of interrogatories for the type of action, the initial

                                          19
interrogatories on a subject included therein shallwithin must be from the form
approved by the court. A party may serve fewer than all of the approved
interrogatories within a form. Other interrogatories may be added to the approved
forms without leave of court, so long as the total of approved and additional
interrogatories does not exceed 30. Each interrogatory shallmust be answered
separately and fully in writing under oath unless it is objected to, in which event
the grounds for objection shallmust be stated and signed by the attorney making it.
The party to whom the interrogatories are directed shallmust serve the answers and
any objections within 30 days after the service of the interrogatories, except that a
defendant may serve answers or objections within 45 days after service of the
process and initial pleading upon that defendant. The court may allow a shorter or
longer time. The party submitting the interrogatories may move for an order under
rule 1.380(a) on any objection to or other failure to answer an interrogatory.

       (b) Scope; Use at Trial. Interrogatories may relate to any matters that can
be inquired into under rule 1.280(b), and the answers may be used to the extent
permitted by the rules of evidence except as otherwise provided in this subdivision.
An interrogatory otherwise proper is not objectionable merely because an answer
to the interrogatory involves an opinion or contention that relates to fact or calls for
a conclusion or asks for information not within the personal knowledge of the
party. A party shallmust respond to such an interrogatory by giving the information
the party has and the source on which the information is based. Such a qualified
answer may not be used as direct evidence for or impeachment against the party
giving the answer unless the court finds it otherwise admissible under the rules of
evidence. If a party introduces an answer to an interrogatory, any other party may
require that party to introduce any other interrogatory and answer that in fairness
ought to be considered with it.

       (c) Option to Produce Records. When the answer to an interrogatory
may be derived or ascertained from the records (including electronically stored
information) of the party to whom the interrogatory is directed or from an
examination, audit, or inspection of the records or from a compilation, abstract, or
summary based on the records and the burden of deriving or ascertaining the
answer is substantially the same for the party serving the interrogatory as for the
party to whom it is directed, an answer to the interrogatory specifying the records
from which the answer may be derived or ascertained and offering to give the party
serving the interrogatory a reasonable opportunity to examine, audit, or inspect the
records and to make copies, compilations, abstracts, or summaries is a sufficient
answer. An answer shallmust be in sufficient detail to permit the interrogating
party to locate and to identify, as readily as can the party interrogated, the records

                                          20
from which the answer may be derived or ascertained, or shallmust identify a
person or persons representing the interrogated party who will be available to assist
the interrogating party in locating and identifying the records at the time they are
produced. If the records to be produced consist of electronically stored
information, the records shallmust be produced in a form or forms in which they
are ordinarily maintained or in a reasonably usable form or forms.

      (d)    [NO CHANGE]

       (e) Service and Filing. Interrogatories shallmust be arranged so that a
blank space is provided after each separately numbered interrogatory. The space
shallmust be reasonably sufficient to enable the answering party to insert the
answer within the space. If sufficient space is not provided, the answering party
may attach additional papersdocuments with answers and refer to them in the space
provided in the interrogatories. The interrogatories shallmust be served on the
party to whom the interrogatories are directed and copies shallmust be served on
all other parties. A certificate of service of the interrogatories shallmust be filed,
giving the date of service and the name of the party to whom they were directed.
The answers to the interrogatories shallmust be served upon the party originally
propounding the interrogatories and a copy shallmust be served on all other parties
by the answering party. The original or any copy of the answers to interrogatories
may be filed in compliance with Florida Rule of Judicial Administration 2.425 and
rule 1.280(g) by any party when the court should consider the answers to
interrogatories in determining any matter pending before the court. The court may
order a copy of the answers to interrogatories filed at any time when the court
determines that examination of the answers to interrogatories is necessary to
determine any matter pending before the court.

                                 Committee Notes

                                  [NO CHANGE]



                                Court Commentary

                                  [NO CHANGE]



RULE 1.410.        SUBPOENA
                                         21
      (a)    [NO CHANGE]

      (b)    Subpoena for Testimony before the Court.

             (1) Every subpoena for testimony before the court shallmust be
issued by an attorney of record in an action or by the clerk under the seal of the
court and shallmust state the name of the court and the title of the action and
shallmust command each person to whom it is directed to attend and give
testimony at a time and place specified in it.

             (2) On oral request of an attorney or party and without praecipe, the
clerk shallmust issue a subpoena for testimony before the court or a subpoena for
the production of documentary evidence before the court signed and sealed but
otherwise in blank, both as to the title of the action and the name of the person to
whom it is directed, and the subpoena shallmust be filled in before service by the
attorney or party.

       (c) For Production of Documentary Evidence. A subpoena may also
command the person to whom it is directed to produce the books, papers,
documents (including electronically stored information), or tangible things
designated therein, but the court, upon motion made promptly and in any event at
or before the time specified in the subpoena for compliance therewith, may (1)
quash or modify the subpoena if it is unreasonable and oppressive, or (2) condition
denial of the motion upon the advancement by the person in whose behalf the
subpoena is issued of the reasonable cost of producing the books, papers,
documents, or tangible things. If a subpoena does not specify a form for producing
electronically stored information, the person responding must produce it in a form
or forms in which it is ordinarily maintained or in a reasonably usable form or
forms. A person responding to a subpoena may object to discovery of
electronically stored information from sources that the person identifies as not
reasonably accessible because of undue costs or burden. On motion to compel
discovery or to quash, the person from whom discovery is sought must show that
the information sought or the form requested is not reasonably accessible because
of undue costs or burden. If that showing is made, the court may nonetheless order
discovery from such sources or in such forms if the requesting party shows good
cause, considering the limitations set out in rule 1.280(d)(2). The court may specify
conditions of the discovery, including ordering that some or all of the expenses of
the discovery be paid by the party seeking the discovery. A party seeking a
production of evidence at trial which would be subject to a subpoena may compel
such production by serving a notice to produce such evidence on an adverse party

                                         22
as provided in rule 1.080. Such notice shall have the same effect and be subject to
the same limitations as a subpoena served on the party.

       (d) Service. A subpoena may be served by any person authorized by law
to serve process or by any other person who is not a party and who is not less than
18 years of age. Service of a subpoena upon a person named therein shallwithin
must be made as provided by law. Proof of such service shallmust be made by
affidavit of the person making service except as applicable under rule 1.351(c) for
the production of documents and things by a nonparty without deposition, if not
served by an officer authorized by law to do so.

      (e)    Subpoena for Taking Depositions.

              (1) Filing a notice to take a deposition as provided in rule 1.310(b)
or 1.320(a) with a certificate of service on it showing service on all parties to the
action constitutes an authorization for the issuance of subpoenas for the persons
named or described in the notice by the clerk of the court in which the action is
pending or by an attorney of record in the action. The subpoena shallmust state the
method for recording the testimony. The subpoena may command the person to
whom it is directed to produce designated books, papers, documents, or tangible
things that constitute or contain evidence relating to any of the matters within the
scope of the examination permitted by rule 1.280(b), but in that event the subpoena
will be subject to the provisions of rule 1.280(c) and subdivision (c) of this rule.
Within 10 days after its service, or on or before the time specified in the subpoena
for compliance if the time is less than 10 days after service, the person to whom the
subpoena is directed may serve written objection to inspection or copying of any of
the designated materials. If objection is made, the party serving the subpoena shall
not be entitled to inspect and copy the materials except pursuant to an order of the
court from which the subpoena was issued. If objection has been made, the party
serving the subpoena may move for an order at any time before or during the
taking of the deposition upon notice to the deponent.

             (2) A person may be required to attend an examination only in the
county wherein the person resides or is employed or transacts business in person or
at such other convenient place as may be fixed by an order of court.

     (f)    Contempt. Failure by any person without adequate excuse to obey a
subpoena served upon that person may be deemed a contempt of the court from
which the subpoena issued.


                                         23
       (g) Depositions before Commissioners Appointed in this State by
Courts of Other States; Subpoena Powers; etc. When any person authorized by
the laws of Florida to administer oaths is appointed by a court of record of any
other state, jurisdiction, or government as commissioner to take the testimony of
any named witness within this state, that witness may be compelled to attend and
testify before that commissioner by witness subpoena issued by the clerk of any
circuit court at the instance of that commissioner or by other process or
proceedings in the same manner as if that commissioner had been appointed by a
court of this state; provided that no document or paper writing shall be
compulsorily annexed as an exhibit to such deposition or otherwise permanently
removed from the possession of the witness producing it, but in lieu thereof a
photostatic copy may be annexed to and transmitted with such executed
commission to the court of issuance.

       (h) Subpoena of Minor. Any minor subpoenaed for testimony shall
havehas the right to be accompanied by a parent or guardian at all times during the
taking of testimony notwithstanding the invocation of the rule of sequestration of
section 90.616, Florida Statutes, except upon a showing that the presence of a
parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are
in actual or potential conflict with the interests of the minor.

                                 Committee Notes

                                  [NO CHANGE]



RULE 1.431.        TRIAL JURY

      (a)    Questionnaire.

              (1) The circuit court may direct the authority charged by law with
the selection of prospective jurors to furnish each prospective juror with a
questionnaire in the form approved by the supreme court from time to time to
assist the authority in selecting prospective jurors. The questionnaire shallmust be
used after the names of jurors have been selected as provided by law but before
certification and the placing of the names of prospective jurors in the jury box. The
questionnaire shallmust be used to determine those who are not qualified to serve
as jurors under any statutory ground of disqualification.

                                         24
              (2) To assist in voir dire examination at trial, any court may direct
the clerk to furnish prospective jurors selected for service with a questionnaire in
the form approved by the supreme court from time to time. The prospective jurors
shallmust be asked to complete and return the forms. Completed forms may be
inspected in the clerk’s office and copies shallmust be available in court during the
voir dire examination for use by parties and the court.

       (b) Examination by Parties. The parties have the right to examine jurors
orally on their voir dire. The order in which the parties may examine each juror
shallmust be determined by the court. The court may ask such questions of the
jurors as it deems necessary, but the right of the parties to conduct a reasonable
examination of each juror orally shallmust be preserved.

      (c)    Challenge for Cause.

              (1) On motion of any party, the court shallmust examine any
prospective juror on oath to determine whether that person is related, within the
third degree, to (i) any party, (ii) the attorney of any party, or (iii) any other person
or entity against whom liability or blame is alleged in the pleadings, or is related to
any person alleged to have been wronged or injured by the commission of the
wrong for the trial of which the juror is called, or has any interest in the action, or
has formed or expressed any opinion, or is sensible of any bias or prejudice
concerning it, or is an employee or has been an employee of any party or any other
person or entity against whom liability or blame is alleged in the pleadings, within
30 days before the trial. A party objecting to the juror may introduce any other
competent evidence to support the objection. If it appears that the juror does not
stand indifferent to the action or any of the foregoing grounds of objection exists or
that the juror is otherwise incompetent, another shallmust be called in that juror’s
place.

              (2) The fact that any person selected for jury duty from bystanders
or the body of the county and not from a jury list lawfully selected has served as a
juror in the court in which that person is called at any other time within 1 year is a
ground of challenge for cause.

             (3) When the nature of any civil action requires a knowledge of
reading, writing, and arithmetic, or any of them, to enable a juror to understand the
evidence to be offered, the fact that any prospective juror does not possess the
qualifications is a ground of challenge for cause.


                                           25
       (d) Peremptory Challenges. Each party is entitled to 3 peremptory
challenges of jurors, but when the number of parties on opposite sides is unequal,
the opposing parties are entitled to the same aggregate number of peremptory
challenges to be determined on the basis of 3 peremptory challenges to each party
on the side with the greater number of parties. The additional peremptory
challenges accruing to multiple parties on the opposing side shallmust be divided
equally among them. Any additional peremptory challenges not capable of equal
division shallmust be exercised separately or jointly as determined by the court.

       (e) Exercise of Challenges. All challenges shallmust be addressed to the
court outside the hearing of the jury in a manner selected by the court so that the
jury panel is not aware of the nature of the challenge, the party making the
challenge, or the basis of the court’s ruling on the challenge, if for cause.

      (f)    [NO CHANGE]

      (g)    Alternate Jurors.

              (1) The court may direct that 1 or 2more jurors be impaneled to sit
as alternate jurors in addition to the regular panel. Alternate jurors in the order in
which they are called shallmust replace jurors who have become unable or
disqualified to perform their duties before the jury retires to consider its verdict.
Alternate jurors shallmust be drawn in the same manner, have the same
qualifications, be subject to the same examination, take the same oath, and have
the same functions, powers, facilities, and privileges as principal jurors. An
alternate juror who does not replace a principal juror shallmust be discharged when
the jury retires to consider the verdict.

              (2) If alternate jurors are called, each party shall beis entitled to one
peremptory challenge in the selection of the alternate juror or jurors, but when the
number of parties on opposite sides is unequal, the opposing parties shall beare
entitled to the same aggregate number of peremptory challenges to be determined
on the basis of 1 peremptory challenge to each party on the side with the greater
number of parties. The additional peremptory challenges allowed pursuant to this
subdivision may be used only against the alternate jurors. The peremptory
challenges allowed pursuant to subdivision (d) of this rule shallmust not be used
against the alternate jurors.

       (h) Interview of a Juror. A party who believes that grounds for legal
challenge to a verdict exist may move for an order permitting an interview of a
juror or jurors to determine whether the verdict is subject to the challenge. The
                                         26
motion shallmust be served within 1015 days after rendition of the verdict unless
good cause is shown for the failure to make the motion within that time. The
motion shallmust state the name and address of each juror to be interviewed and
the grounds for challenge that the party believes may exist. After notice and
hearing, the trial judge shallmust enter an order denying the motion or permitting
the interview. If the interview is permitted, the court may prescribe the place,
manner, conditions, and scope of the interview.

     (i)    Communication with the Jury. This rule governs all communication
between the judge or courtroom personnel and jurors.

             (1) Communication to be on the Record. The court shallmust
notify the parties of any communication from the jury pertaining to the action as
promptly as practicable and in any event before responding to the communication.
Except as set forth below, all communications between the court or courtroom
personnel and the jury shallmust be on the record in open court or shallmust be in
writing and filed in the action. The court or courtroom personnel shallmust note on
any written communication to or from the jury the date and time it was delivered.

             (2) Exception for Certain Routine Communication. The court
shallmust, by pretrial order or by statement on the record with opportunity for
objection, set forth the scope of routine ex parte communication to be permitted
and the limits imposed by the court with regard to such communication.

                    (A) Routine ex parte communication between the bailiff or
other courtroom personnel and the jurors, limited to juror comfort and safety, may
occur off the record.

                     (B) In no event shall ex parte communication between
courtroom personnel and jurors extend to matters that may affect the outcome of
the trial, including statements containing any fact or opinion concerning a party,
attorney, or procedural matter or relating to any legal issue or lawsuit.

              (3) Instructions to Jury. During voir dire, the court shallmust
instruct the jurors and courtroom personnel regarding the limitations on
communication between the court or courtroom personnel and jurors. UponOn
empanelling the jury, the court shallmust instruct the jurors that their questions are
to be submitted in writing to the court, which will review them with the parties and
counsel before responding.


                                         27
            (4) Notification of Jury Communication. Courtroom personnel
shallmust immediately notify the court of any communication to or from a juror or
among jurors in contravention of the court’s orders or instructions, including all
communication contrary to the requirements of this rule.

                                 Committee Notes

                                  [NO CHANGE]



RULE 1.500.        DEFAULTS AND FINAL JUDGMENTS THEREON

       (a) By the Clerk. When a party against whom affirmative relief is sought
has failed to file or serve any paperdocument in the action, the party seeking relief
may have the clerk enter a default against the party failing to serve or file such
paperdocument.

       (b) By the Court. When a party against whom affirmative relief is sought
has failed to plead or otherwise defend as provided by these rules or any applicable
statute or any order of court, the court may enter a default against such party;
provided that if such party has filed or served any paperdocument in the action,
that party shallmust be served with notice of the application for default.

      (c) Right to Plead. A party may plead or otherwise defend at any time
before default is entered. If a party in default files any paperdocument after the
default is entered, the clerk shallmust notify the party of the entry of the default.
The clerk shallmust make an entry on the progress docket showing the notification.

      (d)    [NO CHANGE]

       (e) Final Judgment. Final judgments after default may be entered by the
court at any time, but no judgment may be entered against an infant or incompetent
person unless represented in the action by a general guardian, committee,
conservator, or other representative who has appeared in it or unless the court has
made an order under rule 1.210(b) providing that no representative is necessary for
the infant or incompetent. If it is necessary to take an account or to determine the
amount of damages or to establish the truth of any averment by evidence or to
make an investigation of any other matter to enable the court to enter judgment or
to effectuate it, the court may receive affidavits, make references, or conduct


                                         28
hearings as it deems necessary and shallmust accord a right of trial by jury to the
parties when required by the Constitution or any statute.

                                Court Commentary

                                  [NO CHANGE]



RULE 1.510.        SUMMARY JUDGMENT

      (a) For Claimant. A party seeking to recover upon a claim,
counterclaim, crossclaim, or third-party claim or to obtain a declaratory judgment
may move for a summary judgment in that party’s favor upon all or any part
thereof with or without supporting affidavits at any time after the expiration of 20
days from the commencement of the action or after service of a motion for
summary judgment by the adverse party.

      (b)    [NO CHANGE]

        (c) Motion and Proceedings Thereon. The motion shallmust state with
particularity the grounds upon which it is based and the substantial matters of law
to be argued and shallmust specifically identify any affidavits, answers to
interrogatories, admissions, depositions, and other materials as would be
admissible in evidence (“summary judgment evidence”) on which the movant
relies. The movant shallmust serve the motion at least 20 days before the time
fixed for the hearing, and shallmust also serve at that time a copy of any summary
judgment evidence on which the movant relies that has not already been filed with
the court. The adverse party shallmust identify, by notice served pursuant to rule
1.080 at least 5 days prior to the day of the hearing, or delivered no later than 5:00
p.m. 2 business days prior to the day of the hearing, any summary judgment
evidence on which the adverse party relies. To the extent that summary judgment
evidence has not already been filed with the court, the adverse party shallmust
serve a copy on the movant pursuant to rule 1.080 at least 5 days prior to the day of
the hearing, or by delivery to the movant’s attorney no later than 5:00 p.m. 2
business days prior to the day of hearing. The judgment sought shallmust be
rendered forthwithimmediately if the pleadings and summary judgment evidence
on file show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law. A summary judgment,
interlocutory in character, may be rendered on the issue of liability alone although
there is a genuine issue as to the amount of damages.
                                         29
       (d) Case Not Fully Adjudicated on Motion. On motion under this rule if
judgment is not rendered upon the whole case or for all the relief asked and a trial
or the taking of testimony and a final hearing is necessary, the court at the hearing
of the motion, by examining the pleadings and the evidence before it and by
interrogating counsel, shallmust ascertain, if practicable, what material facts exist
without substantial controversy and what material facts are actually and in good
faith controverted. It shall thereuponmust then make an order specifying the facts
that appear without substantial controversy, including the extent to which the
amount of damages or other relief is not in controversy, and directing such further
proceedings in the action as are just. On the trial or final hearing of the action the
facts so specified shallmust be deemed established, and the trial or final hearing
shallmust be conducted accordingly.

       (e) Form of Affidavits; Further Testimony. Supporting and opposing
affidavits shallmust be made on personal knowledge, shallmust set forth such facts
as would be admissible in evidence, and shallmust show affirmatively that the
affiant is competent to testify to the matters stated therein. Sworn or certified
copies of all papersdocuments or parts thereof referred to in an affidavit shallmust
be attached thereto or served therewith. The court may permit affidavits to be
supplemented or opposed by depositions, answers to interrogatories, or by further
affidavits.

      (f)    [NO CHANGE]

       (g) Affidavits Made in Bad Faith. If it appears to the satisfaction of the
court at any time that any of the affidavits presented pursuant to this rule are
presented in bad faith or solely for the purpose of delay, the court shall
forthwithmust immediately order the party employing them to pay to the other
party the amount of the reasonable expenses which the filing of the affidavits
caused the other party to incur, including reasonable attorneys’ fees, and any
offending party or attorney may be adjudged guilty of contempt.

                                 Committee Notes

                                  [NO CHANGE]



RULE 1.545.        FINAL DISPOSITION FORM

      A final disposition form (form 1.998) must be filed with the clerk by the
                                         30
prevailing party at the time of the filing of the order or judgment which disposes of
the action. If the action is settled without a court order or judgment being entered,
or dismissed by the parties, the plaintiff or petitioner immediately must file a final
disposition form (form 1.998) with the clerk. The clerk must complete the final
disposition form for a party appearing pro se, or when the action is dismissed by
court order for lack of prosecution pursuant to rule 1.420(e).



                                  Committee Note

      2016 Amendment. This rule is identical to former rule 1.100(c)(3).



RULE 1.625.         PROCEEDINGS AGAINST SURETY ON JUDICIAL
                    BONDS

       When any rule or statute requires or permits giving of bond by a party in a
judicial proceeding, the surety on the bond submits to the jurisdiction of the court
when the bond is approved. The surety shallmust furnish the address for the service
of papersdocuments affecting the surety’s liability on the bond to the officer to
whom the bond is given at that time. The liability of the surety may be enforced on
motion without the necessity of an independent action. The motion shallmust be
served on the surety at the address furnished to the officer. The surety shallmust
serve a response to the motion within 20 days after service of the motion, asserting
any defenses in law or in fact. If the surety fails to serve a response within the time
allowed, a default may be taken. If the surety serves a response, the issues raised
shallmust be decided by the court on reasonable notice to the parties. The right to
jury trial shall not be abridged in any such proceedings.

                                 Committee Notes

                                  [NO CHANGE]



RULE 1.630.         EXTRAORDINARY REMEDIES

      (a)    [NO CHANGE]


                                          31
      (b) Initial Pleading. The initial pleading shallmust be a complaint. It
shallmust contain:

             (1)    the facts on which the plaintiff relies for relief;

             (2)    a request for the relief sought; and

              (3) if desired, argument in support of the petitioncomplaint with
citations of authority.

               The caption shallmust show the action filed in the name of the
plaintiff in all cases and not on the relation of the state. When the complaint seeks
a writ directed to a lower court or to a governmental or administrative agency, a
copy of as much of the record as is necessary to support the plaintiff’s complaint
shallmust be attached.

       (c)   Time. A complaint shallmust be filed within the time provided by
law.

      (d) Process. If the complaint shows a prima facie case for relief, the court
shallmust issue:

             (1)    an order nisi in prohibition;

            (2) an alternative writ in mandamus that may incorporate the
complaint by reference only;

             (3)    a writ of quo warranto; or

             (4)    a writ of habeas corpus.

       The writ shallmust be served in the manner prescribed by law.

      (e) Response. Defendant shallmust respond to the writ as provided in rule
1.140, but the answer in quo warranto shallmust show better title to the office
when the writ seeks an adjudication of the right to an office held by the defendant.

                                Court Commentary

                                   [NO CHANGE]

                                  Committee Notes
                                           32
                                 [NO CHANGE]



RULE 1.900.        FORMS

      (a) – (b)    [NO CHANGE]

      (c) Formal Matters. Captions, except for the designation of the
paperdocument, are omitted from the forms. A general form of caption is the first
form. Signatures are omitted from pleadings and motions.




                                        33
FORM 1.910.               SUBPOENA FOR TRIAL

        (a)      For Issuance by Clerk.

                                                 SUBPOENA


THE STATE OF FLORIDA:
TO ..........:

          YOU ARE COMMANDED to appear before the Honorable .........., Judge of the Court, at
the .......... County Courthouse in .........., Florida, on .........., at .......... m.(a.m./p.m.), to testify in
this action. If you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                          (Name of Clerk)
                                                          As Clerk of the Court
                                                          By                                             .
                                                          As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel by name, address, and
telephone number] at least 7 days before your scheduled court appearance, or immediately
upon receiving this notification if the time before the scheduled appearance is less than 7
days; if you are hearing or voice impaired, call 711.


                                                       34
         (b)      For Issuance by Attorney of Record.

                                                   SUBPOENA


THE STATE OF FLORIDA:
TO ..........:

          YOU ARE COMMANDED to appear before the Honorable .........., Judge of the Court, at
the .......... County Courthouse in .........., Florida, on .......... (date) .........., at .......... m.(a.m./p.m.),
to testify in this action. If you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                          (Name of Attorney)
                                                          For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel by name, address, and
telephone number] at least 7 days before your scheduled court appearance, or immediately
upon receiving this notification if the time before the scheduled appearance is less than 7
days; if you are hearing or voice impaired, call 711.

                                               Committee Notes

         1996 Amendment. Form (b) was added to comply with amendments to rule 1.410.


                                                         35
     2013 Amendment. The notice to persons with disabilities was amended to comply with
amendments to Fla. R. Jud. Admin. 2.540.




                                           36
FORM 1.911.                SUBPOENA DUCES TECUM FOR TRIAL

         (a)      For Issuance by Clerk.

                                        SUBPOENA DUCES TECUM


THE STATE OF FLORIDA:
TO ..........:

          YOU ARE COMMANDED to appear before the Honorable .........., Judge of the Court, at
the .......... County Courthouse in .........., Florida, on .......... (date) .........., at .......... m.(a.m./p.m.),
to testify in this action and to have with you at that time and place the following: ........... If you
fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                            (Name of Clerk)
                                                            As Clerk of the Court
                                                            By                                               .
                                                            As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel by name, address, and
telephone number] at least 7 days before your scheduled court appearance, or immediately
upon receiving this notification if the time before the scheduled appearance is less than 7
days; if you are hearing or voice impaired, call 711.

                                                         37
         (b)      For Issuance by Attorney of Record.

                                        SUBPOENA DUCES TECUM


THE STATE OF FLORIDA:
TO ..........:

          YOU ARE COMMANDED to appear before the Honorable .........., Judge of the Court, at
the .......... County Courthouse in .........., Florida, on .......... (date) .........., at .......... m.(a.m./p.m.),
to testify in this action and to have with you at that time and place the following: ........... If you
fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                            (Name of Attorney)
                                                            For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify applicable court personnel by name, address, and
telephone number] at least 7 days before your scheduled court appearance, or immediately
upon receiving this notification if the time before the scheduled appearance is less than 7
days; if you are hearing or voice impaired, call 711.

                                               Committee Notes

         1996 Amendment. Form (b) was added to comply with amendments to rule 1.410.

                                                         38
     2013 Amendment. The notice to persons with disabilities was amended to comply with
amendments to Fla. R. Jud. Admin. 2.540.




                                           39
FORM 1.912.                SUBPOENA FOR DEPOSITION

         (a)      For Issuance by Clerk.

                                      SUBPOENA FOR DEPOSITION


THE STATE OF FLORIDA:
TO ..........:

       YOU ARE COMMANDED to appear before a person authorized by law to take
depositions at .......... in .........., Florida, on .....(date)....., at .......... m.(a.m./p.m.), for the taking of
your deposition in this action. If you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                            (Name of Clerk)
                                                            As Clerk of the Court
                                                            By                                              .
                                                            As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this deposition, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled deposition, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.


                                                         40
         (b)      For Issuance by Attorney of Record.

                                       SUBPOENA FOR DEPOSITION


THE STATE OF FLORIDA:
TO ..........:

        YOU ARE COMMANDED to appear before a person authorized by law to take
depositions at .......... in .........., Florida, on ..........(date).........., at ........... m.(a.m./p.m.), for the
taking of your deposition in this action. If you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                              (Name of Attorney)
                                                              For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this deposition, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled deposition, or
immediately upon receiving this notification if the time before the scheduled deposition is
less than 7 days; if you are hearing or voice impaired, call 711.

                                                 Committee Notes

         1996 Amendment. Form (b) was added to comply with amendments to rule 1.410.


                                                           41
       2013 Amendment. The notice to persons with disabilities was amended to make the
procedure for obtaining accommodation consistent with the procedure required in court
proceedings.




                                            42
FORM 1.913.                SUBPOENA DUCES TECUM FOR DEPOSITION

         (a)      For Issuance by Clerk.

                           SUBPOENA DUCES TECUM FOR DEPOSITION


THE STATE OF FLORIDA:
TO ..........:

        YOU ARE COMMANDED to appear before a person authorized by law to take
depositions at .......... in .........., Florida, on .....(date)....., at .......... m.(a.m./p.m.), for the taking of
your deposition in this action and to have with you at that time and place the following: ........... If
you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                            (Name of Clerk)
                                                            As Clerk of the Court
                                                            By                                              .
                                                            As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this deposition, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled deposition, or
immediately upon receiving this notification if the time before the scheduled deposition is
less than 7 days; if you are hearing or voice impaired, call 711.

                                                        43
         (b)      For Issuance by Attorney of Record.

                           SUBPOENA DUCES TECUM FOR DEPOSITION


THE STATE OF FLORIDA:
TO ..........:

        YOU ARE COMMANDED to appear before a person authorized by law to take
depositions at .......... in .........., Florida, on .....(date)....., at .......... m.(a.m./p.m.), for the taking of
your deposition in this action and to have with you at that time and place the following: ........... If
you fail to appear, you may be in contempt of court.

      You are subpoenaed to appear by the following attorney, and unless excused from this
subpoena by this attorney or the court, you shallmust respond to this subpoena as directed.

DATED on ...........

                                                            (Name of Attorney)
                                                            For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        Any minor subpoenaed for testimony shall havehas the right to be accompanied by a
parent or guardian at all times during the taking of testimony notwithstanding the invocation of
the rule of sequestration of section 90.616, Florida Statutes, except upon a showing that the
presence of a parent or guardian is likely to have a material, negative impact on the credibility or
accuracy of the minor’s testimony, or that the interests of the parent or guardian are in actual or
potential conflict with the interests of the minor.

        If you are a person with a disability who needs any accommodation in order to
participate in this deposition, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled deposition, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.

                                               Committee Notes

         1996 Amendment. Form (b) was added to comply with amendments to rule 1.410.

                                                        44
       2013 Amendment. The notice to persons with disabilities was amended to make the
procedure for obtaining accommodation consistent with the procedure required in court
proceedings.




                                            45
FORM 1.918.             LIS PENDENS

                                      NOTICE OF LIS PENDENS


TO DEFENDANT(S) .........., AND ALL OTHERS WHOM IT MAY CONCERN:

        YOU ARE NOTIFIED OF THE FOLLOWING:

       (a)    The plaintiff has instituted this action against you seeking (“to foreclose a
mortgage” or “to partition” or “to quiet title” or other type of action) with respect to the property
described below.

        (b)     The plaintiff(s) in this action is/are:

                (1)     ..........

                (2)     ...........

        (c)     The date of the institution of this action is .......... OR: the date on the clerk’s
electronic receipt for the action’s filing is .......... OR: the case number of the action is as shown
in the caption.

        (d)    The property that is the subject matter of this action is in .......... County, Florida,
and is described as follows:

                                      (legal description of property)


DATED ON ...........


                                                      __________.....(Name of Attorney).....
                                                      Attorney for .....(Name of Client).....
                                                      ..........
                                                      ..........
                                                      .....(Address).....
                                                      .....(Telephone number).....
                                                      .....(E-mail address(es)).....
                                                      Florida Bar No. ..........

        NOTE: This form is not to be recorded without the clerk’s case number.

                                            Committee Notes



                                                    46
        2009 Amendment. This form was substantially rewritten due to the amendments to
section 48.23, Florida Statutes (2009). Section 48.23 provides that the notice must contain the
names of all of the parties, the name of the court in which the action is instituted, a description of
the property involved or affected, a description of the relief sought as to the property, and one of
the following: the date of the institution of the action, the date of the clerk’s electronic receipt, or
the case number. If the case number is used to satisfy the requirements of section 48.23, it should
be inserted in the case caption of the notice.




                                                  47
FORM 1.921.                 NOTICE OF PRODUCTION FROM NONPARTY

                                  NOTICE OF PRODUCTION


To ....................:

            YOU ARE NOTIFIED that after 10 days from the date of service of this notice, if service
is by delivery, or 15 days from the date of service, if service is by mail, and if no objection is
received from any party, the undersigned will issue or apply to the clerk of this court for issuance
of the attached subpoena directed to ...................., who is not a party and whose address is
...................., to produce the items listed at the time and place specified in the subpoena.

DATED on ................


                                                  ______________________________________
                                                  .....(Name of Attorney).....
                                                  Attorney for .....(Name of Client).........
                                                  ..........................
                                                  ..........................
                                                  .....(Address).....
                                                  .....(Telephone Number).....
                                                  .....(E-mail address(es)).....
                                                  Florida Bar No. ..........

       NOTE: This form of notice is for use with rule 1.351. A copy of the subpoena must be
attached to this form for it to comply with the rule.

                                        Committee Notes

          1980 Adoption. This form is new.
       1996 Amendment. This form was amended to comply with amendments to rules 1.351
and 1.410.




                                                48
FORM 1.922.               SUBPOENA DUCES TECUM WITHOUT DEPOSITION

      (a)     When Witness Has Option to Furnish Records Instead of Attending
Deposition; Issuance by Clerk.

                                   SUBPOENA DUCES TECUM


THE STATE OF FLORIDA:
TO ..........:

           YOU ARE COMMANDED to appear at .......... in .........., Florida, on .....(date)....., at
.......... m.(a.m./p.m.), and to have with you at that time and place the following: ...........

        These items will be inspected and may be copied at that time. You will not be required to
surrender the original items. You may comply with this subpoena by providing legible copies of
the items to be produced to the attorney whose name appears on this subpoena on or before the
scheduled date of production. You may condition the preparation of the copies upon the payment
in advance of the reasonable cost of preparation. You may mail or deliver the copies to the
attorney whose name appears on this subpoena and thereby eliminate your appearance at the time
and place specified above. You have the right to object to the production pursuant to this
subpoena at any time before production by giving written notice to the attorney whose name
appears on this subpoena. THIS WILL NOT BE A DEPOSITION. NO TESTIMONY WILL BE
TAKEN.

        If you fail to:

        (1)     appear as specified; or

        (2)     furnish the records instead of appearing as provided above; or

        (3)     object to this subpoena,

you may be in contempt of court. You are subpoenaed to appear by the following attorney, and
unless excused from this subpoena by this attorney or the court, you shallmust respond to this
subpoena as directed.

DATED on ...........


                                                      (Name of Clerk)
                                                      As Clerk of the Court
                                                      By                                         .
                                                      As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........

                                                   49
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        If you are a person with a disability who needs any accommodation in order to
respond to this subpoena, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.

        (b)     When Witness Must Appear and Produce the Records; Issuance by Clerk.

                                   SUBPOENA DUCES TECUM


THE STATE OF FLORIDA:
TO: ..........:

           YOU ARE COMMANDED to appear at .......... in .........., Florida, on .....(date)....., at
.......... m.(a.m./p.m.), and to have with you at that time and place the following: ...........

       These items will be inspected and may be copied at that time. You will not be required to
surrender the original items. You have the right to object to the production pursuant to this
subpoena at any time before production by giving written notice to the attorney whose name
appears on this subpoena. THIS WILL NOT BE A DEPOSITION. NO TESTIMONY WILL BE
TAKEN.

        If you fail to:

        (1)     appear or furnish the records at the time and place specified instead of appearing;
or

        (2)     object to this subpoena,

you may be in contempt of court. You are subpoenaed by the attorney whose name appears on
this subpoena, and unless excused from this subpoena by the attorney or the court, you shallmust
respond to this subpoena as directed.

DATED on ...........

                                                      (Name of Clerk)
                                                      As Clerk of the Court

                                                   50
                                                      By
                                                      As Deputy Clerk
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        If you are a person with a disability who needs any accommodation in order to
respond to this subpoena, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.

      (c)     When Witness Has Option to Furnish Records Instead of Attending
Deposition; Issuance by Attorney of Record.

                                   SUBPOENA DUCES TECUM


THE STATE OF FLORIDA:
TO ..........:

           YOU ARE COMMANDED to appear at .......... in .........., Florida, on .....(date)....., at
.......... m.(a.m./p.m.), and to have with you at that time and place the following: ...........

        These items will be inspected and may be copied at that time. You will not be required to
surrender the original items. You may comply with this subpoena by providing legible copies of
the items to be produced to the attorney whose name appears on this subpoena on or before the
scheduled date of production. You may condition the preparation of the copies upon the payment
in advance of the reasonable cost of preparation. You may mail or deliver the copies to the
attorney whose name appears on this subpoena and thereby eliminate your appearance at the time
and place specified above. You have the right to object to the production pursuant to this
subpoena at any time before production by giving written notice to the attorney whose name
appears on this subpoena. THIS WILL NOT BE A DEPOSITION. NO TESTIMONY WILL BE
TAKEN.

        If you fail to:

        (1)     appear as specified; or


                                                   51
        (2)     furnish the records instead of appearing as provided above; or

        (3)     object to this subpoena,

you may be in contempt of court. You are subpoenaed to appear by the following attorney, and
unless excused from this subpoena by this attorney or the court, you shallmust respond to this
subpoena as directed.

DATED on ...........

                                                      (Name of Attorney)
                                                      For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        If you are a person with a disability who needs any accommodation in order to
respond to this subpoena, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.

       (d)      When Witness Must Appear and Produce the Records; Issuance by Attorney
of Record.

THE STATE OF FLORIDA:
TO ..........:

           YOU ARE COMMANDED to appear at .......... in .........., Florida, on .....(date)....., at
.......... m.(a.m./p.m.), and to have with you at that time and place the following: ...........

       These items will be inspected and may be copied at that time. You will not be required to
surrender the original items. You have the right to object to the production pursuant to this
subpoena at any time before production by giving written notice to the attorney whose name
appears on this subpoena. THIS WILL NOT BE A DEPOSITION. NO TESTIMONY WILL BE
TAKEN.

        If you fail to:



                                                   52
       (1)     appear or furnish the records at the time and place specified instead of appearing;
or

       (2)     object to this subpoena,

you may be in contempt of court. You are subpoenaed by the attorney whose name appears on
this subpoena, and unless excused from this subpoena by the attorney or the court, you shallmust
respond to this subpoena as directed.

DATED on ...........


                                                  (Name of Attorney)
                                                  For the Court
 __________.....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 ..........
 ..........
 .....(Address).....
 .....(Telephone number).....
 .....(E-mail address(es)).....
 Florida Bar No. ..........

        If you are a person with a disability who needs any accommodation in order to
respond to this subpoena, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact [identify attorney or party taking the deposition by name,
address, and telephone number] at least 7 days before your scheduled appearance, or
immediately upon receiving this notification if the time before the scheduled appearance is
less than 7 days; if you are hearing or voice impaired, call 711.

         NOTE: These forms are to be used for production of documents under rule 1.351. Form
(a) is used when the person having the records may furnish copies to the attorney requesting the
subpoena instead of appearing at the time and place specified in the subpoena and the subpoena
is to be issued by the clerk. Form (b) is used when the records must be produced at the time and
place specified in the subpoena and the subpoena is to be issued by the clerk. Form (c) is used
when the person having the records may furnish copies to the attorney requesting the subpoena
instead of appearing at the time and place specified in the subpoena and the subpoena is to be
issued by an attorney of record. Form (d) is used when the records must be produced at the time
and place specified in the subpoena and the subpoena is to be issued by an attorney of record.

                                          Committee Notes

       1980 Adoption. This form is new.
      1996 Amendment. Forms (a) and (b) were amended and forms (c) and (d) were added to
comply with amendments to rules 1.351 and 1.410.

                                                53
       2013 Amendment. The notice to persons with disabilities was amended to make the
procedure for obtaining accommodation consistent with the procedure required in court
proceedings.




                                            54
FORM 1.975.            NOTICE OF COMPLIANCE WHEN CONSTITUTIONAL
                       CHALLENGE IS BROUGHT
                              NOTICE OF COMPLIANCE WITH
                            SECTION 86.091, FLORIDA STATUTES


        The undersigned hereby gives notice of compliance with Fla. R. Civ. P. 1.071, with
respect to the constitutional challenge brought pursuant to .....(Florida statute, charter, ordinance,
or franchise challenged)...... The undersigned complied by serving the .....(Attorney General for
the state of Florida or State Attorney for the .......... Judicial Circuit)..... with a copy of the
pleading or motion challenging .....(Florida statute, charter, ordinance, or franchise
challenged)....., by .....(certified or registered mail)..... on .....(date)......

______________________________________________________________________________
 .....(Name of Attorney).....
 Attorney for .....(Name of Client).....
 Florida Bar No. ..........
 .....(Address) ..........
 .....(Telephone No.) ..........
 .....(E-mail Address(es)).....
 Florida Bar No. ..........

                                         Committee Notes

        2010 Adoption. This form is to be used to provide notice of a constitutional challenge as
required by section 86.091, Florida Statutes. See rule 1.071. This form is to be used when the
Attorney General or the State Attorney is not a named party to the action, but must be served
solely in order to comply with the notice requirements set forth in section 86.091.




                                                 55
FORM 1.980.                  DEFAULT

                                     MOTION FOR DEFAULT


         Plaintiff moves for entry of a default by the clerk against defendant .................... for
failure to serve any paperdocument on the undersigned or file any paperdocument as required by
law.

                                                    ______________________________
                                                    Attorney for Plaintiff

                                             DEFAULT


         A default is entered in this action against the defendant named in the foregoing motion
for failure to serve or file any paperdocument as required by law.

Dated on .....................


                                                     (Name of Clerk)
                                                     As Clerk of the Court
                                                     By                                        .
                                                     As Deputy Clerk




                                                  56
FORM 1.997.           CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other papersdocuments as required by law. This form shallmust be
filed by the plaintiff or petitioner for the use of the Clerk of Court for the purpose of reporting
judicial workload data pursuant to Florida Statutes section 25.075, Florida Statutes. (See
instructions for completion.)


I.     CASE STYLE

                                  (Name of Court)               .

 Plaintiff                        .                                 Case #:                .
                                  .                                 Judge:                 .

 vs.

 Defendant                       .
                                 .



II.    TYPE OF CASE            (If the case fits more than one type of case, select the most
       definitive category.) If the most descriptive label is a subcategory (is indented under a
       broader category), place an x on both the main category and subcategory lines.

__ Condominium
__ Contracts and indebtedness
__ Eminent domain
__ Auto negligence
__ Negligence—other
       __ Business governance
       __ Business torts
       __ Environmental/Toxic tort
       __ Third party indemnification
       __ Construction defect
       __ Mass tort
       __ Negligent security
       __ Nursing home negligence
       __ Premises liability—commercial
       __ Premises liability—residential
__ Products liability
__ Real property/Mortgage foreclosure
       __ Commercial foreclosure $0–$50,000
       __ Commercial foreclosure $50,001–$249,999

                                                57
       __ Commercial foreclosure $250,000 or more
       __ Homestead residential foreclosure $0–$50,000
       __ Homestead residential foreclosure $50,001–$249,999
       __ Homestead residential foreclosure $250,000 or more
       __ Nonhomestead residential foreclosure $0–$50,000
       __ Nonhomestead residential foreclosure $50,001–$249,999
       __ Nonhomestead residential foreclosure $250,000 or more
       __ Other real property actions $0–$50,000
       __ Other real property actions $50,001–$249,999
       __ Other real property actions $250,000 or more
__ Professional malpractice
       __ Malpractice—business
       __ Malpractice—medical
       __ Malpractice—other professional
__ Other
       __ Antitrust/Trade regulation
       __ Business transactions
       __ Constitutional challenge—statute or ordinance
       __ Constitutional challenge—proposed amendment
       __ Corporate trusts
       __ Discrimination—employment or other
       __ Insurance claims
       __ Intellectual property
       __ Libel/Slander
       __ Shareholder derivative action
       __ Securities litigation
       __ Trade secrets
       __ Trust litigation

III.   REMEDIES SOUGHT (check all that apply):
       __ Monetary;
       __ Nonmonetary declaratory or injunctive relief;
       __ Punitive

IV.    NUMBER OF CAUSES OF ACTION: [ ]
       (specify)


V.     IS THIS CASE A CLASS ACTION LAWSUIT?
             __ yes
             __ no

VI.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
            __ no
            __ yes If “yes,” list all related cases by name, case number, and court.


                                              58
VII.   IS JURY TRIAL DEMANDED IN COMPLAINT?
             __ yes
             __ no

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my
knowledge and belief, and that I have read and will comply with the requirements of Florida
Rule of Judicial Administration 2.425.

Signature                                                   Fla. Bar #
                      Attorney or party                                   (Bar # if attorney)

                      (type or print name)                         Date




                                               59
FORM 1.997. INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET

Plaintiff must file this cover sheet with the first paperworkdocument filed in the action or
proceeding (except small claims cases or other county court cases, probate, or family cases).
Domestic and juvenile cases should be accompanied by a completed Florida Family Law Rules
of Procedure Form 12.928, Cover Sheet for Family Court Cases. Failure to file a civil cover
sheet in any civil case other than those excepted above may result in sanctions.

I.       Case Style. Enter the name of the court, the appropriate case number assigned at the time
of filing of the original complaint or petition, the name of the judge assigned (if applicable), and
the name (last, first, middle initial) of plaintiff(s) and defendant(s).

II.     Type of Case. Place an “X” on the appropriate line. If the cause fits more than one type
of case, select the most definitive. If the most definitive label is a subcategory (indented under a
broader category label), place an “X” on the category and subcategory lines. Definitions of the
cases are provided below in the order they appear on the form.

       (A)   Condominium—all civil lawsuits pursuant to Chapter 718, Florida Statutes, in
which a condominium association is a party.

       (B)      Contracts and indebtedness—all contract actions relating to promissory notes and
other debts, including those arising from the sale of goods, but excluding contract disputes
involving condominium associations.

        (C)     Eminent domain—all matters relating to the taking of private property for public
use, including inverse condemnation by state agencies, political subdivisions, or public service
corporations.

       (D)     Auto negligence—all matters arising out of a party’s allegedly negligent operation
of a motor vehicle.

       (E)      Negligence—other—all actions sounding in negligence, including statutory
claims for relief on account of death or injury, that are not included in other main categories.

        (F)    Business governance—all matters relating to the management, administration, or
control of a company.

        (G)    Business torts—all matters relating to liability for economic loss allegedly caused
by interference with economic or business relationships.

       (H)    Environmental/Toxic tort—all matters relating to claims that violations of
environmental regulatory provisions or exposure to a chemical caused injury or disease.

        (I)     Third party indemnification—all matters relating to liability transferred to a third
party in a financial relationship.

       (J)    Construction defect—all civil lawsuits in which damage or injury was allegedly
caused by defects in the construction of a structure.
                                                 60
        (K)    Mass tort—all matters relating to a civil action involving numerous plaintiffs
against one or more defendants.

        (L)    Negligent security—all matters involving injury to a person or property allegedly
resulting from insufficient security.

       (M) Nursing home negligence—all matters involving injury to a nursing home
resident resulting from negligence of nursing home staff or facilities.

       (N)     Premises liability—commercial—all matters involving injury to a person or
property allegedly resulting from a defect on the premises of a commercial property.

       (O)     Premises liability—residential—all matters involving injury to a person or
property allegedly resulting from a defect on the premises of a residential property.

        (P)    Products liability—all matters involving injury to a person or property allegedly
resulting from the manufacture or sale of a defective product or from a failure to warn.

       (Q)     Real property/Mortgage foreclosure—all matters relating to the possession, title,
or boundaries of real property. All matters involving foreclosures or sales of real property,
including foreclosures associated with condominium associations or condominium units.

        (R)    Commercial foreclosure—all matters relating to the termination of a business
owner’s interest in commercial property by a lender to gain title or force a sale to satisfy the
unpaid debt secured by the property. Check the category that includes the estimate of the amount
in controversy of the claim (section 28.241, Florida Statutes).

        (S)     Homestead residential foreclosure—all matters relating to the termination of a
residential property owner’s interest by a lender to gain title or force a sale to satisfy the unpaid
debt secured by the property where the property has been granted a homestead exemption. Check
the category that includes the estimate of the amount in controversy of the claim (section 28.241,
Florida Statutes).

       (T)      Nonhomestead residential foreclosure—all matters relating to the termination of a
residential property owner’s interest by a lender to gain title or force a sale to satisfy the unpaid
debt secured by the property where the property has not been granted a homestead exemption.
Check the category that includes the estimate of the amount in controversy of the claim (section
28.241, Florida Statutes).

        (U)    Other real property actions—all matters relating to land, land improvements, or
property rights not involving commercial or residential foreclosure. Check the category that
includes the estimate of the amount in controversy of the claim (section 28.241, Florida
Statutes).

       (V)     Professional malpractice—all professional malpractice lawsuits.




                                                 61
         (W) Malpractice—business—all matters relating to a business’s or business person’s
failure to exercise the degree of care and skill that someone in the same line of work would use
under similar circumstances.

       (X)     Malpractice—medical—all matters relating to a doctor’s failure to exercise the
degree of care and skill that a physician or surgeon of the same medical specialty would use
under similar circumstances.

       (Y)    Malpractice—other professional—all matters relating to negligence of those other
than medical or business professionals.

       (Z)     Other—all civil matters not included in other categories.

        (AA) Antitrust/Trade regulation—all matters relating to unfair methods of competition
or unfair or deceptive business acts or practices.

      (AB) Business transactions—all matters relating to actions that affect financial or
economic interests.

       (AC) Constitutional challenge—statute or ordinance—a challenge to a statute or
ordinance, citing a violation of the Florida Constitution.

        (AD) Constitutional challenge—proposed amendment—a challenge to a legislatively
initiated proposed constitutional amendment, but excluding challenges to a citizen-initiated
proposed constitutional amendment because the Florida Supreme Court has direct jurisdiction of
such challenges.

       (AE) Corporate trusts—all matters relating to the business activities of financial
services companies or banks acting in a fiduciary capacity for investors.

       (AF) Discrimination—employment or other—all matters relating to discrimination,
including employment, sex, race, age, handicap, harassment, retaliation, or wages.

       (AG) Insurance claims—all matters relating to claims filed with an insurance company.

     (AH) Intellectual property—all matters relating to intangible rights protecting
commercially valuable products of the human intellect.

       (AI)    Libel/Slander—all matters relating to written, visual, oral, or aural defamation of
character.

       (AJ) Shareholder derivative action—all matters relating to actions by a corporation’s
shareholders to protect and benefit all shareholders against corporate management for improper
management.

      (AK) Securities litigation—all matters relating to the financial interest or instruments of
a company or corporation.


                                                62
       (AL) Trade secrets—all matters relating to a formula, process, device, or other business
information that is kept confidential to maintain an advantage over competitors.

       (AM) Trust litigation—all civil matters involving guardianships, estates, or trusts and
not appropriately filed in probate proceedings.

III.   Remedies Sought. Place an “X” on the appropriate line. If more than one remedy is
sought in the complaint or petition, check all that apply.

IV.     Number of Causes of Action. If the complaint or petition alleges more than one cause of
action, note the number and the name of the cause of action.

V.     Class Action. Place an “X” on the appropriate line.

VI.    Related Cases. Place an “X” on the appropriate line.

VII. Is Jury Trial Demanded In Complaint? Check the appropriate line to indicate whether
a jury trial is being demanded in the complaint.

ATTORNEY OR PARTY SIGNATURE. Sign the civil cover sheet. Print legibly the name of the
person signing the civil cover sheet. Attorneys must include a Florida Bar number. Insert the date
the civil cover sheet is signed. Signature is a certification that the filer has provided accurate
information on the civil cover sheet, and has read and complied with the requirements of
Florida Rule of Judicial Administration 2.425.




                                               63